MORGAN STANLEY Financial Supplement - 1Q 2008 Table of Contents Page # 1 ……………. Quarterly Financial Summary 2 ……………. Quarterly Consolidated Income Statement Information 3-4 ……………. Quarterly Consolidated Financial Information and Statistical Data 5 ……………. Quarterly Institutional Securities Income Statement Information 6-7 ……………. Quarterly Institutional Securities Financial Information and Statistical Data 8 ……………. Quarterly Global Wealth Management Group Income Statement Information 9 ……………. Quarterly Global Wealth Management Group Financial Information and Statistical Data 10 ……………. Quarterly Asset Management Income Statement Information 11 ……………. Quarterly Asset Management Financial Information and Statistical Data 12 ……………. Quarterly Consolidated Assets Under Management or Supervision 13 ……………. Quarterly Intersegment Eliminations Income Statement Information 14 ……………. Quarterly Reconciliation of Adjusted Assets 15 ……………. Institutional Securities Subprime Analysis 16 ……………. Legal Notice MORGAN STANLEY Quarterly Financial Summary (unaudited, dollars in millions) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Net revenues Institutional Securities $ 7,162 $ 7,429 $ 4,983 $ (3,425 ) $ 6,213 (13 %) * Global Wealth Management Group 1,511 1,642 1,683 1,789 1,606 6 % (10 %) Asset Management 1,368 1,509 1,364 1,252 543 (60 %) (57 %) Intersegment Eliminations (47 ) (56 ) (72 ) (66 ) (40 ) 15 % 39 % Consolidated net revenues $ 9,994 $ 10,524 $ 7,958 $ (450 ) $ 8,322 (17 %) * Income / (loss) before taxes (1) Institutional Securities $ 2,845 $ 2,950 $ 1,501 $ (6,479 ) $ 2,117 (26 %) 133 % Global Wealth Management Group 226 264 287 378 254 12 % (33 %) Asset Management 379 303 491 294 (161 ) (142 %) (155 %) Intersegment Eliminations 6 7 (14 ) 3 4 (33 %) 33 % Consolidated income /(loss) before taxes $ 3,456 $ 3,524 $ 2,265 $ (5,804 ) $ 2,214 (36 %) 138 % Earnings / (loss) applicable to common shareholders $ 2,655 $ 2,565 $ 1,526 $ (3,605 ) $ 1,534 (42 %) 143 % Earnings per basic share: Income from continuing operations $ 2.28 $ 2.35 $ 1.45 $ (3.61 ) $ 1.50 (34 %) 142 % Discontinued operations (2) $ 0.35 $ 0.22 $ 0.07 $ - $ - * Earnings per basic share $ 2.63 $ 2.57 $ 1.52 $ (3.61 ) $ 1.50 (43 %) 142 % Earnings per diluted share: Income from continuing operations $ 2.17 $ 2.24 $ 1.38 $ (3.61 ) $ 1.45 (33 %) 140 % Discontinued operations (2) $ 0.34 $ 0.21 $ 0.06 $ - $ - * Earnings per diluted share $ 2.51 $ 2.45 $ 1.44 $ (3.61 ) $ 1.45 (42 %) 140 % Average common shares outstanding Basic 1,009,186,993 996,544,761 1,002,330,181 999,553,568 1,020,802,234 Diluted 1,057,912,545 1,045,643,087 1,057,495,875 999,553,568 1,057,867,487 Period end common shares outstanding 1,061,644,077 1,051,690,047 1,062,450,986 1,056,289,659 1,105,301,550 Return on average common equity from continuing operations 30.9 % 29.4 % 17.2 % * 19.7 % Return on average common equity 29.9 % 27.4 % 17.1 % * 19.7 % (1) Represents consolidated income / (loss) from continuing operations before gain / (loss) from unconsolidated investees, taxes and gain / (loss) from discontinued operations. (2) All periods have been restated to include the results of Discover Financial Services in discontinued operations. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 1 MORGAN STANLEY Quarterly Consolidated Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Investment banking $ 1,227 $ 1,913 $ 1,659 $ 1,569 $ 1,109 (10 %) (29 %) Principal transactions: Trading 4,158 4,838 1,381 (7,171 ) 3,390 (18 %) 147 % Investments 880 1,004 558 820 (346 ) (139 %) (142 %) Commissions 1,005 1,123 1,264 1,290 1,199 19 % (7 %) Asset management, distribution and admin. fees 1,479 1,596 1,701 1,743 1,550 5 % (11 %) Interest and dividends 14,171 15,400 14,405 16,107 13,965 (1 %) (13 %) Other 272 321 262 353 317 17 % (10 %) Total revenues 23,192 26,195 21,230 14,711 21,184 (9 %) 44 % Interest expense 13,198 15,671 13,272 15,161 12,862 (3 %) (15 %) Net revenues 9,994 10,524 7,958 (450 ) 8,322 (17 %) * Compensation and benefits 4,775 4,994 3,596 3,187 4,071 (15 %) 28 % Occupancy and equipment 260 279 279 312 286 10 % (8 %) Brokerage, clearing and exchange fees 361 366 459 470 444 23 % (6 %) Information processing and communications 277 286 302 328 305 10 % (7 %) Marketing and business development 153 199 190 271 183 20 % (32 %) Professional services 419 510 507 676 379 (10 %) (44 %) Other 293 366 360 110 440 50 % * Total non-compensation expenses 1,763 2,006 2,097 2,167 2,037 16 % (6 %) Total non-interest expenses 6,538 7,000 5,693 5,354 6,108 (7 %) 14 % Income / (loss) from continuing operations before gain / (loss) from unconsolidated investees and taxes 3,456 3,524 2,265 (5,804 ) 2,214 (36 %) 138 % Gain / (loss) from unconsolidated investees (26 ) (20 ) (19 ) 18 2 108 % (89 %) Provision / (benefit) for income taxes 1,116 1,141 772 (2,198 ) 665 (40 %) 130 % Income / (loss) from continuing operations 2,314 2,363 1,474 (3,588 ) 1,551 (33 %) 143 % Discontinued operations (1) Gain / (loss) from discontinued operations 564 349 111 0 0 * Income tax provision / (benefit) 206 130 42 0 0 * Gain / (loss) from discontinued operations 358 219 69 0 0 * Net income / (loss) $ 2,672 $ 2,582 $ 1,543 $ (3,588 ) $ 1,551 (42 %) 143 % Preferred stock dividend requirements $ 17 $ 17 $ 17 $ 17 $ 17 Earnings / (loss) applicable to common shareholders $ 2,655 $ 2,565 $ 1,526 $ (3,605 ) $ 1,534 (42 %) 143 % Return on average common equity from continuing operations 30.9 % 29.4 % 17.2 % * 19.7 % Return on average common equity 29.9 % 27.4 % 17.1 % * 19.7 % Pre-tax profit margin(2) 35 % 34 % 29 % * 27 % Compensation and benefits as a % of net revenues 48 % 48 % 45 % * 49 % Non-Compensation expenses as a % of net revenues 18 % 19 % 26 % * 25 % Effective Tax Rate 32.5 % 32.6 % 34.4 % * 30.0 % (1) All periods have been restated to include the results of Discover Financial Services in discontinued operations. (2) Income / (loss) before taxes, excluding gain / (loss) from unconsolidated investees, as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 2 MORGAN STANLEY Quarterly Consolidated Financial Information and Statistical Data (unaudited) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Morgan Stanley Regional revenue (millions)(1)(2) Americas $ 6,072 $ 6,049 $ 4,121 $ (4,092 ) $ 3,823 (37 %) 193 % EMEA (Europe, Middle East, Africa) 2,702 2,970 2,405 1,931 3,267 21 % 69 % Asia 1,220 1,505 1,432 1,711 1,232 1 % (28 %) Consolidated net revenues $ 9,994 $ 10,524 $ 7,958 $ (450 ) $ 8,322 (17 %) * Total assets (millions) $ 1,182,061 $ 1,199,993 $ 1,185,131 $ 1,045,409 $ 1,090,896 (8 %) 4 % Adjusted assets (millions) (3) $ 653,875 $ 704,421 $ 688,966 $ 565,585 $ 636,892 (3 %) 13 % Tangible shareholders' equity (millions) $ 38,577 $ 40,253 $ 36,674 $ 32,074 $ 39,840 3 % 24 % Leverage Ratio (4) 30.6 x 29.8 x 32.3 x 32.6 x 27.4 x Adjusted Leverage Ratio (5) 16.9 x 17.5 x 18.8 x 17.6 x 16.0 x Shareholders' equity (millions) (6) $ 42,839 $ 44,385 $ 40,125 $ 36,145 $ 43,901 2 % 21 % Common equity (millions) $ 36,854 $ 38,411 $ 34,150 $ 30,169 $ 32,180 (13 %) 7 % Period end common shares outstanding (millions) 1,061.6 1,051.7 1,062.5 1,056.3 1,105.3 4 % 5 % Book value per comon share (7) $ 34.71 $ 36.52 $ 32.14 $ 28.56 $ 29.11 (16 %) 2 % Total capital (millions) (8) $ 177,270 $ 187,250 $ 187,480 $ 191,085 $ 198,210 12 % 4 % Worldwide employees (1) 44,797 45,845 47,713 48,256 47,050 5 % (2 %) Average Daily 95%/One-Day Value-at-Risk ("VaR") (9) Primary Market Risk Category ($ millions, pre-tax) Interest rate and credit spread $ 39 $ 40 $ 52 $ 53 $ 59 Equity price $ 45 $ 44 $ 43 $ 41 $ 37 Foreign exchange rate $ 15 $ 16 $ 17 $ 25 $ 30 Commodity price $ 40 $ 34 $ 38 $ 35 $ 38 Trading VaR $ 90 $ 81 $ 87 $ 89 $ 97 Non - trading VaR $ 14 $ 17 $ 20 $ 36 $ 37 Aggregate trading and non - trading VaR $ 92 $ 87 $ 91 $ 98 $ 103 (1) Restated to exclude Discover Financial Services. (2) Reflects the regional view of the Company’s consolidated net revenues, on a managed basis, based on the following methodology: Institutional Securities: invesment banking - client location, equity capital markets - client location, debt capital markets - revenue recording location, sales & trading desk location Global Wealth Management: financial advisor location Asset Management: client location except for the merchant banking business which is based on asset location. (3) Adjusted assets exclude certain self-funded assets considered to have minimal market, credit and/or liquidity risk that are generally attributable to matched book and securities lending businesses as measured by aggregate resale agreements and securities borrowed less non-derivative short positions.See page 14 for further information. (4) Leverage ratio equals total assets divided by tangible shareholders' equity. (5) Adjusted leverage ratio equals adjusted total assets divided by tangible shareholders' equity. (6) Includes common equity, preferred equity and junior subordinated debt issued to capital trusts. (7) Book value per common share equals common equity divided by period end common shares outstanding. The Company's spin-off of Discover Financial Services on June 30, 2007 reduced book value per common share by approximately $5.79. (8) Includes common equity, preferred equity, junior subordinated debt issued to capital trusts, capital units and the non-current portion of long-term debt. (9) 95%/One-Day VaR represents the loss amount that one would not expect to exceed, on average, more than five times every one hundred trading days in the Company's trading positions if the portfolio were held constant for a one day period. For a further discussion of the calculation of VaR and the limitations of the Company's VaR methodology, see Part II, Item 7A "Quantitative and Qualitative Disclosures about Market Risk" in the Company's Form 10-K for fiscal 2007. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 3 MORGAN STANLEY Quarterly Consolidated Financial Information and Statistical Data (unaudited) Quarter Ended Feb 29, 2008 Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Institutional Securities $ 27.5 $ 24.4 24% Global Wealth Management Group 1.6 1.5 42% Asset Management 3.2 3.8 * Unallocated capital 1.5 1.5 Total - continuing operations 33.8 31.2 20% Discontinued operations 0.0 0.0 Firm $ 33.8 $ 31.2 20% Quarter Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Average tier 1 equity (billions) (1) Average common equity (billions) (1) Return on average common equity Institutional Securities $ 21.0 $ 20.0 38% $ 23.7 $ 22.8 35% $ 25.7 $ 25.1 16% $ 28.0 $ 27.7 * Global Wealth Management Group 1.5 1.7 32% 1.5 1.6 40% 1.6 1.7 39% 1.6 1.7 52% Asset Management 2.3 3.0 31% 2.7 3.4 23% 2.8 3.6 35% 3.1 3.9 18% Unallocated capital 5.1 5.1 4.2 4.2 3.5 3.5 (0.4 ) (0.4 ) Total - continuing operations 29.9 29.8 31% 32.1 32.0 29% 33.6 33.9 17% 32.3 32.9 * Discontinued operations 4.6 5.7 4.5 5.4 1.6 1.9 0.0 0.0 Firm $ 34.5 $ 35.5 30% $ 36.6 $ 37.4 27% $ 35.2 $ 35.8 17% $ 32.3 $ 32.9 * (1) The Company’s economic capital framework estimates the amount of equity capital required to support the businesses over a wide range of market environments while simultaneously satisfying regulatory, rating agency and investor requirements. Economic capital is assigned to each segment based on regulatory capital usage plus additional capital for stress losses. Economic capital requirements are met by regulatory Tier 1 equity (including common shareholders' equity, certain preferred stock, eligible hybrid capital instruments and deductions of certain goodwill, intangible assets and net deferred tax assets), subject to regulatory limits. The framework will evolve over time in response to changes in the business and regulatory environment and to incorporate improvements in modeling techniques. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation.Additionally, the average equity related to Discover Financial Services and Quilter Holdings Limited have been reclassed to discontinued operations in all periods. Refer to Legal Notice page 16. 4 MORGAN STANLEY Quarterly Institutional Securities Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Feb 28, 2007 (1) May 31, 2007 (1) Aug 31, 2007 (1) Nov 30, 2007 (1) Feb 29, 2008 (1) 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Investment banking $ 1,032 $ 1,704 $ 1,439 $ 1,363 $ 980 (5 %) (28 %) Principal transactions: Trading 4,029 4,705 1,236 (7,230 ) 3,394 (16 %) 147 % Investments 350 396 217 496 (141 ) (140 %) (128 %) Commissions 691 766 911 894 840 22 % (6 %) Asset management, distribution and admin. fees 25 25 24 29 31 24 % 7 % Interest and dividends 14,021 15,193 14,141 15,776 13,660 (3 %) (13 %) Other 205 266 222 290 209 2 % (28 %) Total revenues 20,353 23,055 18,190 11,618 18,973 (7 %) 63 % Interest expense 13,191 15,626 13,207 15,043 12,760 (3 %) (15 %) Net revenues 7,162 7,429 4,983 (3,425 ) 6,213 (13 %) * Total non-interest expenses 4,317 4,479 3,482 3,054 4,096 (5 %) 34 % Income / (loss) from continuing operations before gain / (loss)from unconsolidated investees and taxes 2,845 2,950 1,501 (6,479 ) 2,117 (26 %) 133 % Gain / (loss) from unconsolidated investees (26 ) (20 ) (19 ) 18 2 108 % (89 %) Income / (loss) before taxes 2,819 2,930 1,482 (6,461 ) 2,119 (25 %) 133 % Provision / (benefit) for income taxes 878 932 483 (2,463 ) 627 (29 %) 125 % Income / (loss) from continuing operations (2) $ 1,941 $ 1,998 $ 999 $ (3,998 ) $ 1,492 (23 %) 137 % Return on average common equity (3) 38 % 35 % 16 % * 24 % Pre-tax profit margin (4) 40 % 40 % 30 % * 34 % (1) Principal transactions investments revenue reflects net gain / (loss) on investments marked at fair value.The related investment asset balance for the quarters ended Feb 28, 2007, May 31, 2007, Aug 31, 2007, Nov 30, 2007 and Feb 29, 2008 are $4.4 billion, $5.9 billion, $8.2 billion, $9.7 billion, and $10.3 billion, respectively. (2) Excludes gain/(loss) from discontinued operations. (3) Refer to page 4 for the allocation of average common equity. (4) Income / (loss) before taxes, excluding gain / (loss) from unconsolidated investees, as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 5 MORGAN STANLEY Quarterly Financial Information and Statistical Data Institutional Securities (unaudited, dollars in millions) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Investment Banking Advisory revenue $ 373 $ 725 $ 664 $ 779 $ 444 19 % (43 %) Underwriting revenue Equity 300 493 429 348 261 (13 %) (25 %) Fixed Income 359 486 346 236 275 (23 %) 17 %) Total underwriting revenue $ 659 $ 979 $ 775 $ 584 $ 536 (19 %) (8 %) Total investment banking revenue $ 1,032 $ 1,704 $ 1,439 $ 1,363 $ 980 (5 %) (28 %) Sales & Trading(1) Equity $ 2,209 $ 2,216 $ 1,761 $ 2,472 $ 3,329 51 % 35 % Fixed income 3,430 2,896 2,197 (7,873 ) 2,907 (15 %) 137 % Other (89 ) (74 ) (877 ) (202 ) (1,102 ) * * Total sales & trading net revenue $ 5,550 $ 5,038 $ 3,081 $ (5,603 ) $ 5,134 (7 %) 192 % Fiscal View Calendar View Quarter Ended(2) Two Months Ended (2) Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 Feb 28, 2007 Feb 29, 2008 Mergers and acquisitions announced transactions Morgan Stanley global market volume (billions) $ 329.9 $ 485.7 $ 277.4 $ 295.2 $ 134.9 $ 226.9 $ 88.1 Market share 36.1 % 36.9 % 23.9 % 34.4 % 19.3 % 40.5 % 23.5 % Rank 2 1 2 5 2 1 2 Mergers and acquisitions completed transactions Morgan Stanley global market volume (billions) $ 209.2 $ 359.8 $ 248.5 $ 497.0 $ 151.6 $ 153.6 $ 103.4 Market share 23.0 % 39.3 % 26.1 % 45.3 % 25.5 % 30.0 % 27.6 % Rank 3 1 2 2 4 2 4 Global equity and related issues Morgan Stanley global market volume (billions) $ 13.9 $ 20.2 $ 18.3 $ 14.9 $ 7.8 $ 6.0 $ 2.6 Market share 7.5 % 8.4 % 8.2 % 6.3 % 5.5 % 5.6 % 3.9 % Rank 4 3 4 6 5 8 10 Global IPO's Morgan Stanley global market volume (billions) $ 4.1 $ 6.4 $ 6.5 $ 6.9 $ 3.0 $ 1.8 $ 0.5 Market Share 7.6 % 8.0 % 8.2 % 7.0 % 7.4 % 7.1 % 3.7 % Rank 3 3 3 5 3 5 8 Global debt Morgan Stanley global market volume (billions) $ 102.0 $ 141.3 $ 87.8 $ 67.6 $ 58.6 $ 71.3 $ 45.1 Market share 5.6 % 6.5 % 5.2 % 5.1 % 5.3 % 5.5 % 5.3 % Rank 6 5 8 6 6 6 5 (1) Includes principal transactions trading, commissions and net interest revenue. Othersales and trading net revenue primarily includes net losses from mark-to-market loans and closed and pipeline commitments, results related toInvestment Banking and otheractivities. (2) Source: Thomson Financial, data as of March 5, 2008. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 6 MORGAN STANLEY Quarterly Financial Information and Statistical Data Institutional Securities - Corporate Lending (1) (unaudited, dollars in billions) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Corporate funded loans Investment grade $ 6.2 $ 13.7 $ 11.1 $ 13.0 $ 15.6 152 % 20 % Non-investment grade 3.9 4.9 7.5 10.9 10.7 174 % (2 %) Total corporate funded loans $ 10.1 $ 18.6 $ 18.6 $ 23.9 $ 26.3 160 % 10 % Corporate lending commitments Investment grade $ 31.5 $ 42.1 $ 50.4 $ 50.2 $ 44.2 40 % (12 %) Non-investment grade 25.5 32.4 35.7 20.0 15.3 (40 %) (24 %) Total corporate lending commitments $ 57.0 $ 74.5 $ 86.1 $ 70.2 $ 59.5 4 % (15 %) Corporate funded loans plus lending commitments Investment grade $ 37.7 $ 55.8 $ 61.5 $ 63.2 $ 59.8 59 % (5 %) Non-investment grade(2) $ 29.4 $ 37.3 $ 43.2 $ 30.9 $ 26.0 (12 %) (16 %) % investment grade 56 % 60 % 59 % 67 % 70 % % non-investment grade 44 % 40 % 41 % 33 % 30 % Total corporate funded loans and lending commitments $ 67.1 $ 93.1 $ 104.7 $ 94.1 $ 85.8 28 % (9 %) Hedges (3) $ 29.9 $ 34.2 $ 37.5 $ 37.6 $ 40.6 36 % 8 % Total corporate funded loans and lending commitmentsnet of hedges $ 37.2 $ 58.9 $ 67.2 $ 56.5 $ 45.2 22 % (20 %) (1) In connection with certain of its Institutional Securities business activities, the Company provides loans or lending commitments to select clients related to its leveraged acquisition finance or relationship lending activities. For a further discussion of this activity, see the Company's Form 10-K for the fiscal year ended November 30, 2007. (2) For the quarters ended November 30, 2007, and February 29, 2008, the leveraged aquisition finance portfolio of pipeline commitments and closed deals was $19.6 billion and $15.9 billion, respectively. (3) Includes hedges utilized by the lending business. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 7 MORGAN STANLEY Quarterly Global Wealth Management Group Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Investment banking $ 166 $ 164 $ 166 $ 129 $ 104 (37 %) (19 %) Principal transactions: Trading 129 133 145 191 177 37 % (7 %) Investments (2 ) 20 3 8 (4 ) (100 %) (150 %) Commissions 315 357 353 408 363 15 % (11 %) Asset management, distribution and admin fees 729 769 788 781 716 (2 %) (8 %) Interest and dividends 274 298 321 328 302 10 % (8 %) Other 38 40 33 52 39 3 % (25 %) Total revenues 1,649 1,781 1,809 1,897 1,697 3 % (11 %) Interest expense 138 139 126 108 91 (34 %) (16 %) Net revenues 1,511 1,642 1,683 1,789 1,606 6 % (10 %) Total non-interest expenses 1,285 1,378 1,396 1,411 1,352 5 % (4 %) Income before taxes 226 264 287 378 254 12 % (33 %) Provision for income taxes 87 102 119 151 95 9 % (37 %) Income from continuing operations $ 139 $ 162 $ 168 $ 227 $ 159 14 % (30 %) Return on average common equity (1) 32 % 40 % 39 % 52 % 42 % Pre-tax profit margin (2) 15 % 16 % 17 % 21 % 16 % (1) Refer to page 4 for the allocation of average common equity. (2) Income before taxes as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 8 MORGAN STANLEY Quarterly Financial Information and Statistical Data Global Wealth Management Group (unaudited) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Global representatives 7,993 8,137 8,341 8,429 8,456 6 % Annualized revenue per global representative (thousands) (1) $ 758 $ 814 $ 817 $ 853 $ 761 (11 %) Assets by client segment (billions) $10m or more 210 223 228 247 229 9 % (7 %) $1m - $10m 248 268 265 275 262 6 % (5 %) Subtotal - > $1m 458 491 493 522 491 7 % (6 %) $100k - $1m 174 180 182 179 175 1 % (2 %) < $100k 26 24 24 23 23 (12 %) Client assets excluding corporate / other 658 695 699 724 689 5 % (5 %) Corporate / other 32 33 35 34 33 3 % (3 %) Total client assets (billions) $ 690 $ 728 $ 734 $ 758 $ 722 5 % (5 %) % of assets by client segment > $1m (2) 70 % 71 % 71 % 72 % 71 % Fee-based client account assets (billions) (3) $ 202 $ 210 $ 211 $ 201 $ 185 (8 %) (8 %) Fee-based assets as a % of client assets 29 % 29 % 29 % 27 % 26 % Bank deposit program (millions) $ 16,364 $ 18,226 $ 19,409 $ 26,160 $ 33,365 104 % 28 % Client assets per global representative (millions) (4) $ 86 $ 89 $ 88 $ 90 $ 85 (1 %) (6 %) Domestic retail net new assets (billions) (5) $ 6.7 $ 8.7 $ 14.6 $ 10.0 $ 11.4 70 % 14 % Domestic retail locations 451 453 455 451 447 (1 %) (1 %) (1) Annualized revenue divided by average global representative headcount. (2) Excludes corporate / other assets. (3) Represents the amount of assets in client accounts where the basis of payment for services is a fee calculated on those assets. (4) Total client assets divided by period end global representative headcount. (5) Represents net new assets in the U.S. broad-based branch system. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 9 MORGAN STANLEY Quarterly Asset Management Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Feb 28, 2007 (1) May 31, 2007 (1) Aug 31, 2007 (1) Nov 30, 2007 (1) Feb 29, 2008 (1) 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Investment banking $ 31 $ 61 $ 92 $ 80 $ 26 (16%) (68%) Principal transactions: Trading (2) 0 0 0 (129 ) (179 ) * (39%) Investments 532 588 338 316 (201 ) (138%) (164%) Commissions 6 6 6 5 4 (33%) (20%) Asset management, distribution and admin fees 768 844 926 986 845 10% (14%) Interest and dividends 14 29 14 17 15 7% (12%) Other 34 18 10 13 71 109% * Total revenues 1,385 1,546 1,386 1,288 581 (58%) (55%) Interest expense 17 37 22 36 38 124% 6% Net revenues 1,368 1,509 1,364 1,252 543 (60%) (57%) Total non-interest expenses 989 1,206 873 958 704 (29%) (27%) Income / (loss) before taxes 379 303 491 294 (161 ) (142%) (155%) Provision / (benefit) for income taxes 149 105 174 113 (58 ) (139%) (151%) Income / (loss) from continuing operations $ 230 $ 198 $ 317 $ 181 $ (103 ) (145%) (157%) Return on average common equity (3) 31 % 23 % 35 % 18 % * Pre-tax profit margin (4) 28 % 20 % 36 % 24 % * (1) Principal transactions investments revenue reflects net gain/(loss) on investments marked at fair value including real estate funds,private equity funds and seed capital investments.The related investment asset balance for the quarters ended Feb 28, 2007, May 31, 2007, Aug 31, 2007, Nov 30, 2007 and Feb 29, 2008 are $2.9 billion, $3.9 billion, $4.6 billion, $4.5 billion and $4.4 billion, respectively. (2) Trading results for the quarters ended November 30, 2007 and February 29, 2008 include losses related to securities issued by structured investment vehicles. (3) Refer to page 4 for the allocation of average common equity. (4) Income before taxes as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 10 MORGAN STANLEY Quarterly Financial Information and Statistical Data Asset Management (unaudited, dollars in billions) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Assets under management or supervision Net flows by distribution channel Americas Retail Morgan Stanley Brand $ (2.0 ) $ 0.1 $ (0.8 ) $ (1.6 ) $ (1.7 ) 15 % (6 %) Americas Retail Van Kampen Brand 0.0 0.0 1.1 (1.4 ) (2.8 ) * (100 %) Americas Intermediary 1.0 1.8 1.2 0.4 0.7 (30 %) 75 % U.S. Institutional 0.1 1.3 0.3 0.8 0.6 * (25 %) Non - U. S. 4.7 4.1 6.1 7.4 0.4 (91 %) (95 %) Net flows excluding money markets $ 3.8 $ 7.3 $ 7.9 $ 5.6 $ (2.8 ) (174 %) (150 %) Money Market Net Flows Institutional 2.5 3.5 12.4 (2.9 ) 7.8 * * Retail (1.8 ) (1.5 ) 0.5 (2.3 ) 1.6 189 % 170 % Total money market net flows $ 0.7 $ 2.0 $ 12.9 $ (5.2 ) $ 9.4 * * Total netflows $ 4.5 $ 9.3 $ 20.8 $ 0.4 $ 6.6 47 % * Assets under management or supervision by distribution channel Americas Retail Morgan Stanley Brand $ 62 $ 67 $ 63 $ 64 $ 58 (6 %) (9 %) Americas Retail Van Kampen Brand 96 102 99 99 88 (8 %) (11 %) Americas Intermediary 61 67 66 68 64 5 % (6 %) U.S. Institutional 110 119 122 128 123 12 % (4 %) Non - US. 102 111 118 132 128 25 % (3 %) Total long term assets under management or supervision 431 466 468 491 461 7 % (6 %) Institutional money markets/liquidity 52 57 70 68 76 46 % 12 % Retail money markets 33 32 33 31 33 6 % Total Money Markets 85 89 103 99 109 28 % 10 % Total assets under management or supervision $ 516 $ 555 $ 571 $ 590 $ 570 10 % (3 %) Share of minority interest assets (1) 5 5 6 7 7 40 % Total $ 521 $ 560 $ 577 $ 597 $ 577 11 % (3 %) Assets under management or supervision by asset class Equity $ 245 $ 265 $ 254 $ 265 $ 235 (4 %) (11 %) Fixed income 94 98 98 102 101 7 % (1 %) Money market 85 89 103 99 109 28 % 10 % Alternatives (2) 77 87 101 109 111 44 % 2 % Subtotal 501 539 556 575 556 11 % (3 %) Unit trusts 15 16 15 15 14 (7 %) (7 %) Total assets under management or supervision $ 516 $ 555 $ 571 $ 590 $ 570 10 % (3 %) Share of minority interest assets (1) 5 5 6 7 7 40 % Total $ 521 $ 560 $ 577 $ 597 $ 577 11 % (3 %) (1) Amount represents Asset Management's proportional share of assets managed by entities in which it owns a minority interest. (2) Includes a range of alternative investment products such as real estate funds,hedge funds, private equity funds, funds of hedge funds and funds of private equity funds. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 11 MORGAN STANLEY Quarterly Financial Information and Statistical Data Consolidated Assets Under Management or Supervision (unaudited, dollars in billions) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Assets under management or supervision by distribution channel Americas Retail Morgan Stanley Brand $ 62 $ 67 $ 63 $ 64 $ 58 (6 %) (9 %) Americas Retail Van Kampen Brand 96 102 99 99 88 (8 %) (11 %) Americas Intermediary 61 67 66 68 64 5 % (6 %) U.S. Institutional 110 119 122 128 123 12 % (4 %) Non - U.S. 102 111 118 132 128 25 % (3 %) Total long term assets under management or supervision 431 466 468 491 461 7 % (6 %) Institutional money markets/liquidity 52 57 70 68 76 46 % 12 % Retail money markets 33 32 33 31 33 6 % Total Money Markets 85 89 103 99 109 28 % 10 % Sub-total assets under management or supervision 516 555 571 590 570 10 % (3 %) Global Wealth Management Group 153 157 162 185 172 12 % (7 %) Total assets under management or supervision $ 669 $ 712 $ 733 $ 775 $ 742 11 % (4 %) Share of minority interest assets (1) 5 5 6 7 7 40 % Total $ 674 $ 717 $ 739 $ 782 $ 749 11 % (4 %) Consolidated assets under management or supervision by asset class Equity $ 317 $ 344 $ 333 $ 355 $ 317 (11 %) Fixed income 111 116 118 127 124 12 % (2 %) Money market 90 94 109 108 117 30 % 8 % Alternatives (2) 77 87 101 109 111 44 % 2 % Subtotal 595 641 661 699 669 12 % (4 %) Unit trusts 15 16 15 15 14 (7 %) (7 %) Other (3) 59 55 57 61 59 (3 %) Total assets under management or supervision $ 669 $ 712 $ 733 $ 775 $ 742 11 % (4 %) Share of minority interest assets (1) 5 5 6 7 7 40 % Total $ 674 $ 717 $ 739 $ 782 $ 749 11 % (4 %) (1) Amount represents Asset Management's proportional share of assets managed by entities in which it owns a minority interest. (2) Includes a range of alternative investment products such as real estate funds,hedge funds, private equity funds, funds of hedge funds and funds of private equity funds. (3) Includes assets under management or supervision associated with the Global Wealth Management Group. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 12 MORGAN STANLEY Quarterly Intersegment Eliminations Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 1Q08 vs. 1Q07 1Q08 vs. 4Q07 Investment banking (1) $ (2 ) $ (16 ) $ (38 ) $ (3 ) $ (1 ) 50 % 67 % Principal transactions: Trading 0 0 0 (3 ) (2 ) * 33 % Investments 0 0 0 0 0 Commissions (7 ) (6 ) (6 ) (17 ) (8 ) (14 %) 53 % Asset management, distribution and admin. fees (43 ) (42 ) (37 ) (53 ) (42 ) 2 % 21 % Interest and dividends (138 ) (120 ) (71 ) (14 ) (12 ) 91 % 14 % Other (5 ) (3 ) (3 ) (2 ) (2 ) 60 % Total revenues (195 ) (187 ) (155 ) (92 ) (67 ) 66 % 27 % Interest expense (148 ) (131 ) (83 ) (26 ) (27 ) 82 % (4 %) Net revenues (47 ) (56 ) (72 ) (66 ) (40 ) 15 % 39 % Total non-interest expenses (53 ) (63 ) (58 ) (69 ) (44 ) 17 % 36 % Income before taxes 6 7 (14 ) 3 4 (33 %) 33 % Provision for income taxes 2 2 (4 ) 1 1 (50 %) Income from continuing operations $ 4 $ 5 $ (10 ) $ 2 $ 3 (25 %) 50 % (1) Included in the August 31, 2007 amount is $25 million related to the spin-off of Discover Financial Services. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 13 MORGAN STANLEY The following (page 14) presents a reconciliation for adjusted assets. Balance sheet leverage ratios are one indicator of capital adequacy when viewed in the context of a company’s overall liquidity and capital policies. The Company views the adjusted leverage ratio as a more relevant measure of financial risk when comparing financial services firms and evaluating leverage trends. The Company has adopted a definition of adjusted assets that excludes certain self-funded assets considered to have minimal market, credit and/or liquidity risk. These low-risk assets generally are attributable to the Company’s matched book and securities lending businesses. Adjusted assets are calculated by reducing gross assets by aggregate resale agreements and securities borrowed less non-derivative short positions and assets recorded under certain provisions of SFAS No. 140 and FASB Interpretation No. 46 (revised December 2003), “Consolidation of Variable Interest Entities” (“FIN 46R”). Gross assets are also reduced by the full amount of cash and securities deposited with clearing organizations or segregated under federal and other regulations or requirements. The adjusted leverage ratio reflects the deduction from shareholders’ equity of the amount of equity used to support goodwill and intangible assets (as the Company does not view this amount of equity as available to support its risk capital needs). In addition, the Company views junior subordinated debt issued to capital trusts as a component of its capital base given the inherent characteristics of the securities. These characteristics include the long-dated nature (e.g., some have final maturity at issuance of 30 years extendible at the Company’s option by a further 19 years, others have a 60-year final maturity at issuance), the Company’s ability to defer coupon interest for up to 20 consecutive quarters and the subordinated nature of the obligations in the capital structure. The Company also receives rating agency equity credit for these securities. MORGAN STANLEY Quarterly Reconciliation of Adjusted Assets (unaudited, dollars in millions, except ratios) Quarter Ended Feb 28, 2007 May 31, 2007 Aug 31, 2007 Nov 30, 2007 Feb 29, 2008 Total assets $ 1,182,061 $ 1,199,993 $ 1,185,131 $ 1,045,409 $ 1,090.896 Less: Securities purchased under agreements to resell (193,162 ) (144,051 ) (176,910 ) (126,887 ) (143,097 ) Securities borrowed (277,093 ) (252,213 ) (257,032 ) (239,994 ) (243,695 ) Add: Financial instruments sold, not yet purchased 157,807 166,549 176,097 134,341 171,111 Less: Derivative contracts sold, not yet purchased (51,574 ) (58,919 ) (62,088 ) (71,604 ) (89,392 ) Subtotal 818,039 911,359 865,198 741,265 785,823 Less: Cash and securities deposited with clearing organizations or segregated under federal and other regulations or requirements (1) (35,739 ) (47,114 ) (43,229 ) (61,608 ) (60,964 ) Assets recorded under certain provisions of SFAS No.140 and FIN 46 (124,163 ) (155,692 ) (129,552 ) (110,001 ) (83,906 ) Goodwill and intangible assets (4,262 ) (4,132 ) (3,451 ) (4,071 ) (4,061 ) Adjusted assets $ 653,875 $ 704,421 $ 688,966 $ 565,585 $ 636,892 Common equity $ 36,854 $ 38,411 $ 34,150 $ 30,169 $ 32,180 Preferred equity 1,100 1,100 1,100 1,100 1,100 Shareholders' equity 37,954 39,511 35,250 31,269 33,280 Junior subordinated debt issued to capital trusts (2)(3) 4,885 4,874 4,875 4,876 10,621 Subtotal 42,839 44,385 40,125 36,145 43,901 Less: Goodwill and intangible assets (4,262 ) (4,132 ) (3,451 ) (4,071 ) (4,061 ) Tangible shareholders' equity $ 38,577 $ 40,253 $ 36,674 $ 32,074 $ 39,840 Leverage ratio (4) 30.6 x 29.8 x 32.3 x 32.6 x 27.4 x Adjusted leverage ratio (5) 16.9 x 17.5 x 18.8 x 17.6 x 16.0 x (1) In the second quarter of fiscal 2007, the adjusted assets calculation was revised in order to reduce gross assets by the full amount of cash and securities deposited with clearing organizations or segregated under federal and other regulations or requirements.All prior periods have been restated to conform to the current presentation. (2) The Company views the junior subordinated debt issued to capital trusts as a component of its equity capital base given the inherent characteristics of the securities.These characteristics include the long dated nature (some have final maturity at issuance of thirty years extendible at the Company's option by a further nineteen years, others have a sixty year final maturity at issuance), the Company's ability to defer coupon interest for up to 20 consecutive quarters, and the subordinated nature of the obligations in the capital structure.The Company also receives rating agency equity credit for these securities. (3) During the quarter ended February 29, 2008, the Company issued $5,579 million of junior subordinated debt securities related to China Investment Corporation’s investment in the Company in December 2007. For a further discussion of this investment, see the Company’s Form 10-K for fiscal 2007. (4) Leverage ratio equals total assets divided by tangible shareholders' equity. (5) Adjusted leverage ratio equals adjusted total assets divided by tangible shareholders' equity. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 16. 14 This page represents an addendum to the 1Q 2008 Financial Supplement. MORGAN STANLEY Institutional Securities - U.S. Subprime Analysis (unaudited, dollars in billions) Profit / (Loss) Statement of Financial Condition Twelve Months Ended Three Months Ended Net Exposure (1) 11/30/2007 2/29/2008 11/30/2007 2/29/2008 11/30/2007 2/29/2008 Super Senior Exposure High- Grade $ - $ - $ - $ - $ - $ - Mezzanine (8.7 ) (8.5 ) (9.3 ) (0.5 ) 3.9 2.8 CDO-Squared (0.1 ) - (0.1 ) - 0.1 - Total ABS CDO Super Senior Exposure $ (8.8 ) $ (8.5 ) $ (9.4 ) $ (0.5 ) $ 4.0 $ 2.8 Other Retained and Warehouse Exposure ABS CDO CDS $ 2.7 $ 2.4 $ 2.3 $ 0.5 $ (1.5 ) $ (1.0 ) ABS CDO Bonds 1.1 0.8 (0.8 ) (0.2 ) 1.1 0.8 CDO Warehouse - Total Other Retained and Warehouse Exposure 3.8 3.2 1.5 0.3 (0.4 ) (0.2 ) Subtotal ABS CDO Related Exposure (2) $ (5.0 ) $ (5.3 ) $ (7.9 ) $ (0.2 ) $ 3.6 $ 2.6 U.S. Subprime Mortgage Related Exposure Loans $ 0.6 $ 0.5 $ (0.2 ) $ - $ 0.6 $ 0.5 Total Rate of Return Swaps - - 0.1 - - 0.1 ABS Bonds 2.7 1.9 (3.8 ) (0.4 ) 2.7 1.9 ABS CDS 7.8 10.5 5.0 0.6 (5.1 ) (3.3 ) Subtotal U.S. Subprime Mortgage Related Exposure (3) $ 11.1 $ 12.9 $ 1.1 $ 0.2 $ (1.8 ) $ (0.8 ) Total ABS CDO / Subprime Net Exposure (4) $ 6.1 $ 7.6 $ (6.8 ) $ - $ 1.8 $ 1.8 (1) Net Exposure is defined as potential loss to the Firm in an event of 100% default, assuming zero recovery, over a period of time.The value of these positions remains subject to mark-to-market volatility.Positive amounts indicate potential loss (long position) in a default scenario.Negative amounts indicate potential gain (short position) in a default scenario. (2) In determining the fair value of the Firm’s ABS CDO - related exposures – which represent the most senior tranches of the capital structure of subprime ABS CDOs – Morgan Stanley took into consideration observable transactions and data for relevant benchmark instruments in synthetic subprime markets.The deterioration of these inputs have led to significant declines in the estimates of fair value.These declines reflect increase in implied losses across this portfolio.These implied loss levels are consistent with the losses in the range between 18% - 26% implied by the ABX indices.These cumulative loss levels, at a severity rate of 55%, imply defaults in the range of 52% - 61% for 2005 and 2006 outstanding mortgages. (3) In calculating the fair value of the Firm’s U.S. subprime mortgage related exposures – including loans, total rate-of-return swaps, ABS bonds (including subprime residuals) and ABS CDS – Morgan Stanley took into consideration observable transactions, the continued deterioration in market data, as evidenced by the sharp decline in the ABX indices, and other market developments, including updated cumulative loss data. (4) Statement of financial condition is presented on a net basis.These balances are presented on a gross basis in the Company's statement of financial condition. On February 29, 2008, the investment portfolios of Morgan Stanley Bank (Utah) and Morgan Stanley Trust FSB (collectively, the "Subsidiary Banks") include certain subprime-related securities. The securities in the Subsidiary Banks' portfolios are part of the Company's overall Treasury liquidity management portfolio.Such portfolios do not contain any subprime whole loans, subprime residuals or CDOs.The market value of the Subsidiary Banks' subprime-related securities, all of which are AAA-rated residential mortgage-backed securities, was $4.7 at February 29, 2008. For the quarter ended February 29, 2008, these securities were marked down $0.2 billion. An 'other than temporary' impairment charge of $0.4 billion was reflected in net loss for the year endedNovember 30, 2007.At November 30, 2007, the securities in the Subsidiary Banks' portfolio were classified as trading securities;prior to that date these securities were classified as 'available for sale' in accordance with SFAS 115, Accounting for Certain Investments in Debt and Equity
